It is first contended that the cause should be revised because the information filed by the solicitor did not conclude: "Against the peace and dignity of the State of Ala." The prosecution is for a misdemeanor begun by affidavit and not by indictment. The solicitor filed a complaint on appeal complying with section 3843 of the Code. In view of Code, § 4646, it was not necessary to have filed this complaint. Having done so and following the charge laid in the affidavit, there could be no objection to it, and the fact that this statement did not conclude, "Against the peace and dignity of the State of Ala.," is not error. Thomas v. State, 107 Ala. 61,17 So. 941; Simpson v. State, 111 Ala. 6, 20 So. 572.
The written charges requested by defendant were substantially covered by the court in its oral charge.
The defendant offered in evidence a paper called by him a receipt, and which he testified that he wrote and gave to one Whatley, at Gadsden, on February 26th, the time of the alleged sale of the liquor. While defendant was being cross-examined the solicitor asked him to write on a piece of paper the words appearing on the said receipt. This the defendant did. The solicitor did not offer this writing in evidence, and after the evidence was closed and the solicitor had arisen and addressed the jury in beginning his opening argument, the defendant asked permission of the court to reopen the evidence and to be allowed to offer this writing. This was discretionary with the trial judge, and, under the facts in this case, we are not authorized to declare that the trial judge abused his power.
The defendant insisted that the court committed reversible error in refusing to permit the jury to take with them into the jury room the written showing of one of defendant's witnesses. This was also within the sound discretion of the court. Code 1923, § 9511; Bradley v. State, 21 Ala. App. 539, 110 So. 157.
The ruling of the court relative to the remarks of the solicitor were without error. Moreover, the ruling of the court was in accord with the motion of defendant, and therefore he has no exception. *Page 65 
There is no error in the record, and the judgment is affirmed.
Affirmed.